Citation Nr: 0117738	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  00-09 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 20 percent 
disabling.

2.  Entitlement to service connection for a left hip disorder 
secondary to service-connected degenerative joint disease of 
the right knee.  

3.  Entitlement to service connection for a back disorder 
secondary to service-connected degenerative joint disease of 
the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, where, in pertinent part, the veteran's claims 
for an increased evaluation for degenerative joint disease of 
the right knee and service connection for a left hip disorder 
and back disorder both of which were claimed as secondary to 
the service-connected right knee disability were denied.

The veteran requested a hearing before the Board in 
Washington, D.C. and, although he was notified of the time 
and date of the scheduled hearing, he failed to appear.


REMAND

The veteran contends his service-connected right knee 
disability is more disabling than reflected in the 20 percent 
evaluation.  He also contends the RO erred by failing to 
grant service connection for left hip and back disorder 
claimed as secondary to the service-connected right knee 
disability.

Initially, the Board notes that, effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist.  This law applies to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  Thus because 
of the change in the law eliminating the requirement of a 
well-grounded claim, and mandating full development, the RO 
must adjudicate this claim under the current statute.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Service Connection

With regard to the enactment of the VCAA, and the veteran's 
claims, the Board notes that the service connection claims 
were denied on the basis that they were not well-grounded.  
As previously noted, the VCAA requires that the RO assist to 
veteran in obtaining evidence to substantiate his claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096.  The veteran indicated that he underwent a 
left hip replacement in January 2000.  Since the medical 
records associated with this operation are relevant to the 
veteran's claim, the RO should assist him in obtaining these 
records.  A private medical record from Dr. Pierce indicates 
the veteran received treatment from Dr. Schneller and Dr. 
Britt for his hip disorder.  There is no evidence in the 
claims file that the RO attempted to obtain these records.  

In March 1995, the United States Court of Veterans Appeals 
issued its decision in Allen v. Brown, 7 Vet.App. 439 (1995), 
the Court held that where a veteran's service-connected 
disability causes an increase in, but is not the proximate 
cause of, a nonservice connected disability, the veteran is 
entitled to service connection for that incremental increase 
in severity attributable to the service-connected disability. 
Id. at 448.  This holding was not addressed in the VA medical 
examinations.

The Board notes that the RO developed the claim for the 
veteran's back disorder as secondary to his service-connected 
right knee disability; however, statements made by the 
veteran indicated that direct service connection should also 
be considered.  In both the notice of disagreement and the 
substantive appeal the veteran indicated that he had 
arthritis of the back while in service.  In particular, he 
stated that he went to the hospital at Camp Lejeune for 
evaluation of arthritis of the back in 1968 and that he went 
before a medical review board for possible discharge due to 
arthritis of the back.  These records are not among the 
service medical records in the claims file; therefore, the 
records may be incomplete.  Thus, the RO should take 
appropriate action with respect to this information including 
making a supplemental request to the National Personnel 
Records Center (NPRC) for additional service medical records.  
The RO should acknowledge to the NPRC the records that it has 
and specify the additional records required.  Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C.A. § 5103A(c)).  
See also Hayre v. West, 188 F. 3rd 1327, 1331 (Fed. Cir. 
1999).

Although the veteran underwent a fee-based examination in 
November 1998, the Board finds that an additional examination 
is required since the fee-based examination did not provide 
an opinion as to the etiologies of the veteran's left hip and 
back disorders.  In view of the foregoing and the possible 
inclusion of additional medical records another VA 
examination must be scheduled.

Increased Evaluation

With regard to the November 1998 fee-based examination and 
the veteran's service-connected right knee disability, it 
does not appear that the examination is adequate to permit 
disability evaluation.  The examination did not include 
evaluation of functional loss pursuant to 38 C.F.R. § 4.40 
and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
The United States Court of Appeals for Veterans Claims 
(Court) has stated that an examination must provide 
sufficient information to rate the disability in accordance 
with the applicable rating criteria.  Massey v. Brown, 7 Vet. 
App. 204(1994).  Thus, the veteran should be scheduled for 
another VA examination.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and private 
who treated the veteran for a back 
disorder and left hip disorder since 
service and his right knee disability 
since October 1998.  Of particular 
interest are private medical records from 
Drs. Schneller and Britt and records 
pertaining to the veteran's left hip 
replacement in January 2000.  After 
securing the necessary release, the RO 
should obtain these records for 
association with the claims folder.

2.  The RO should take all appropriate 
action with respect to securing the 
veteran's complete service  medical 
records, including making a supplemental 
request to the NPRC.  All records 
obtained must be associated with the 
claims file.  Unsuccessful attempts at 
procuring the records must be documented 
in writing. 

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

4.  The veteran is to be scheduled for a 
VA orthopedic examination to determine 
the nature and etiology of his left hip 
and back disorder, and the severity of 
his right knee disability.  Any tests or 
studies deemed appropriate by the 
physician to make this determination 
should be undertaken.  The examiner 
should be asked to review the evidence 
contained in the claims file in 
conjunction with the examination of the 
veteran.  A notation to the effect that 
this record review took place should be 
included in the examination report.  
After reviewing the file, including the 
service medical records, the orthopedist 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's back disorder is etiologically 
related to service.  The examiner should 
set forth in detail all findings that 
provide a basis for the opinion.  The 
examiner should also provide opinions as 
to whether it is at least as likely as 
not that the veteran's service-connected 
right knee disability is the proximate 
cause of the veteran's left hip and back 
disorders, and, if not the cause, did the 
right knee aggravate the nonservice-
connected left hip and back disorders, 
and if so, the extent of the increase in 
severity.  The physician should set forth 
in detail all findings that provide a 
basis for the opinions.  

With regard to the veteran's right knee 
disability, the physician must 
specifically and fully describe for the 
record all signs and symptoms associated 
with the service-connected right knee 
disability.  All indicated X-ray 
examinations and special studies should 
be conducted, to include range of motion 
studies expressed in degrees and in 
relation to normal range of motion.  The 
physician should be asked to describe 
weakened movement, excess fatigability, 
or incoordination attributable to the 
veteran's service-connected right knee 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any pain, weakened 
movement, excess fatigability, or 
incoordination.  If the examiner feels 
that such determinations are not 
feasible, this should be stated for the 
record together with the reasons why it 
was not feasible.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or upon repeated 
use of the left and right knees.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it was not feasible.  The veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

5.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
claims taking into consideration all of 
the evidence of record.  If any benefit 
sought by the veteran continues to be 
denied, he and his representative must be 
furnished a Supplemental Statement of the 
Case and be allowed a reasonable amount 
of time to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




